Citation Nr: 1612228	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung disease, to include a right lung nodule, to include as secondary to herbicide exposure and service-connected malaria.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this issue in January 2013 because the Veteran had submitted a request for a hearing before a member of the Board.  The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in August 2013.  A copy of the transcript is of record.  

In March 2014 the Board denied entitlement to service connection for lung disease, and remanded the issues of entitlement to service connection for a skin disorder, entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The remanded issues are still being developed and are not currently before the Board.  The Veteran appealed the March 2014 denial of service connection for lung disease to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court vacated and remanded the March 2014 Board decision inasmuch as it denied entitlement to service connection for lung disease.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The July 2015 Court Memorandum Decision instructed the Board to obtain a medical examination and opinion as to the Veteran's claim for entitlement to service connection for lung disease, to include a right lung nodule.  Upon remand, a VA examination should be scheduled as to the Veteran's lung disease.  The examiner should be requested to consider the Veteran's in-service bronchitis, possible pleuritis, and malaria.  The Court did not specifically instruct the Board to obtain a medical opinion as to the Veteran's contention that herbicide exposure caused his lung disease.  However, in the interest of ensuring that the medical opinion obtained is thorough and complete, the examiner should also consider whether it is at least as likely as not that the Veteran's lung disease is caused by his in-service herbicide exposure.  

As the Veteran has now raised the issue of entitlement to service connection for lung disease as secondary to service-connected malaria, he should be provided with secondary service connection VCAA notice.  

The claims folder should also be updated to include VA treatment records compiled since July 8, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. 
§ 3.310, for his claim for service connection for lung disease to include as secondary to malaria.  

2.  Obtain all treatment records for the Veteran from the West Palm Beach VA Medical Center and all associated outpatient clinics dated from July 8, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Thereafter, schedule the Veteran for an examination with an appropriate VA examiner as to his lung disease.  After reviewing the claims file, the examiner is to provide the following opinion:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung disease is caused by or otherwise related to service, to include exposure to herbicides.  In addition to discussing the Veteran's contention that his lung disease is caused by herbicide exposure, the examiner is to specifically discuss the in-service bronchitis noted in an October 1970 service treatment record, and the October 1970 record of shortness of breath and possible pleuritis. 

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung disease is caused or aggravated by (permanently worsened beyond the natural progression of the disease) his service-connected malaria.  

All opinions must be supported by a complete rationale.  

4.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


